Citation Nr: 0400412	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a left thigh 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder, to include left rotator cuff tendonitis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1966  to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 2002 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On May 29, 2003, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003). 
   

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Regulations have been promulgated by VA implementing the 
VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, or 
other possible association with military service. 

With regard to issues of entitlement to service connection 
for bilateral hearing loss and tinnitus, the Board notes that 
the veteran's service medical records are negative for any 
complaint of hearing impairment or tinnitus.  At an 
examination for separation in September 1967, the veteran 
underwent an audiometric test.  The 
results of that test, in ASA units, when converted to ISO 
units, are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
X
0
LEFT
20
10
20
X
0

Speech recognition ability was not reported.

In May 2002, M. A. R., MD, a private specialist in 
otolaryngology, reported that he had evaluated the veteran, 
who gave a history of significant noise exposure in service, 
including during an 18 month period when he was serving in 
Korea.  The veteran complained of a gradual decline in his 
hearing along with intermittent ringing in his ears since 
service.  Dr. R. reported that an audiogram showed mild to 
moderate sensorineural hearing loss in the right ear and 
moderate to moderately severe sensorineural hearing loss in 
the left ear.  Dr. R.'s impressions also included tinnitus.  
He noted that the veteran reported the majority of his loud 
noise exposure occurred during his military service.  [The 
Board notes that Dr. R. did not state whether the veteran 
said that he had had loud noise exposure after separation 
from service.]  Dr. R. stated an opinion that, "His pattern 
of hearing loss suggests that noise exposure may have been a 
significant contributor to his current hearing loss and 
tinnitus."  [The Board notes that Dr. R. did not offer an 
opinion as to whether the veteran's claimed inservice noise 
exposure, as opposed to any postservice noise exposure, was a 
likely cause of his current bilateral sensorineural hearing 
loss.]    

In his testimony at the hearing in May 2003, the veteran 
stated that his only significant noise exposure during active 
service was during basic training field exercises.  Although 
he was assigned to a field artillery unit in Korea, the 
veteran testified that he was not exposed to the noise of 
artillery in his office job as a communications specialist.

Upon consideration of the above evidence, the Board finds 
that, under the provisions of the VCAA and implementing 
regulations set forth above, an audiological examination and 
opinion is necessary to decide the veteran's claim for 
service connection for hearing loss and tinnitus, and this 
case will be remanded for that purpose.

With regard to the veteran's claims for service connection 
for disorders of the left hip, left thigh, left ankle, and 
left shoulder, the Board notes that his service medical 
records reveal that, in October 1967, he was seen at a 
dispensary for a complaint of left knee and ankle pain when 
performing heavy work.  The veteran gave a history of having 
injured his left knee and ankle when he fell into a ditch 
while on a field exercise in early September 1967.  On 
examination, no swelling of the left knee or ankle was noted.  
X-rays of the left knee and ankle were normal.  Subsequent 
service medical records are negative for complaints or 
findings related to the left knee and ankle.  At an 
examination for separation in September 1967, the veteran's 
lower extremities were evaluated as normal.  (The Board notes 
that, while in hearing testimony the veteran stated that in 
service he injured his left upper extremity, the only 
reference to an upper extremity in the service medical 
records is an undated report of X-rays of his right elbow.)

With regard to an injury in service to his left upper 
extremity, at the hearing in May 2003, the veteran testified 
that, "They were doing maneuvers and some training, physical 
hand-to-hand training, that type of thing and I slipped, fell 
on some concrete, and my whole arm and shoulder was just 
inflamed."

In August 2002, the veteran was evaluated by R. H., DO, a 
specialist in internal medicine, who noted the veteran's 
history of an injury to the left leg and ankle and of an 
injury to the left elbow in service.  The veteran indicated 
to Dr. R. H. that,  since his separation from active service, 
he had had persistent pain involving his left hip and thigh 
and persistent pain involving his left shoulder and left 
elbow and that since service he had not sustained any 
traumatic injuries.  Based on the history which the veteran 
provided and after an examination, Dr. R. H. offered an 
opinion that the veteran sustained service connected injuries 
to his left shoulder, left hip and thigh, and left ankle.  

Upon consideration of the service medical records, the 
veteran's testimony, and the report of Dr. R. H., the Board 
finds that, while this case is in remand status, the veteran 
should be afforded an examination by a specialist in 
orthopedics, who will be asked to offer an opinion as to the 
likely etiology of the veteran's current orthopedic disorders 
for which he is seeking service connection and to comment on 
the findings and opinion of Dr. R. H.

Under the circumstances, this case is REMANDED for the 
following:

1.  The veteran should be afforded an audiological 
examination.  It is imperative that the audiological 
examiner review the pertinent evidence in the claims 
file.  The examiner should report whether audiological 
testing shows hearing loss disability, under the 
standards of 38 C.F.R. § 3.385, in the right ear and in 
the left ear.  In the event that current hearing loss 
disability is found in either or both ears, the 
audiological examiner should offer an opinion on the 
following question: Is it more likely (a greater than 
50 percent probability), less likely (a less than 50 
percent probability), or at least as likely as not (50 
percent probability) that current hearing loss 
disability is related to noise exposure during field 
maneuvers in basic training in 1966?  A rationale for 
the opinion expressed should be provided.  The examiner 
should comment on the opinion of Dr. M. A. R.

2.  The veteran should be afforded an examination by a 
specialist in orthopedics.   It is imperative that the 
orthopedic examiner review the pertinent evidence in 
the claims file.  Any indicated diagnostic tests should 
be performed.  The orthopedic examiner should determine 
whether the veteran has current disorders of the left 
hip, left thigh, left ankle, and left shoulder.  In the 
event that any disorder of the left hip, left thigh, 
left ankle, and/or left shoulder is found, the examiner 
should offer an opinion on the following question:  Is 
it more likely (a greater than 50 percent probability), 
less likely (a less than 50 percent probability), or at 
least as likely as not (50 percent probability) that 
any such disorder is related to claimed injuries during 
the veteran's active service from February 1966 to 
November 1967?  A rationale for the opinion expressed 
should be provided.  The examiner should comment on the 
opinion of Dr. R. H.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claims may now be granted.  If the decision remains 
adverse to the veteran on any issue, he and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case (SSOC) and an opportunity 
to respond thereto.  The SSOC should notify the veteran of 
any information, and any medical or lay evidence not 
previously provided to VA, which is necessary to substantiate 
the claims and whether VA or the claimant is expected to 
obtain any such evidence.  The case should then be returned 
to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to assist 
the veteran.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.
  



The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




